Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CHINA 201710915784.4 on 09/30/2017. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: obtaining, by a user plane data processing network element, information … obtaining, by the user plane data processing network element, a feature parameter … sending, by the user plane data processing network element, the feature parameter … obtaining, by the user plane data processing element, a response result … obtaining, by the user plane data processing network element based on the response result, a service type …; processing, by the user plane data processing network element, the user plane data…; forwarding, by the user plane data processing network element, the user plane data … adding , by the user plane data processing network element, label information … adding, by the user plane data processing network element, scheduling priority information … performing, by the user plane data processing network element, charging statistics …; determining, by the user plane data processing network element, that a destination address …. Sending, by the user plane data processing network element, paging priority…; selecting, by the user plane data processing network element, information …; a data analytics apparatus, configured to send information … the user plane data processing apparatus, configured to: obtain a feature parameter … obtain a response result … obtain, based on the response result, a service type … and other similar limitations in claims 1-5, 7, 9, 10, and 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-5, 7, 9, 10, and 20 recite  obtaining, by a user plane data processing network element, information … obtaining, by the user plane data processing network element, a feature parameter … sending, by the user plane data processing network element, the feature parameter … obtaining, by the user plane data processing element, a response result … obtaining, by the user plane data processing network element based on the response result, a service type …; processing, by the user plane data processing network element, the user plane data…; forwarding, by the user plane data processing network element, the user plane data … adding , by the user plane data processing network element, label information … adding, by the user plane data processing network element, scheduling priority information … performing, by the user plane data processing network element, charging statistics …; determining, by the user plane data processing network element, that a destination address …. Sending, by the user plane data processing network element, paging priority…; selecting, by the user plane data processing network element, information …; a data analytics apparatus, configured to send information … the user plane data processing apparatus, configured to: obtain a feature parameter … obtain a response result … obtain, based on the response result, a service type … and other similar limitations. These limitations invoke 112f claim interpretation, but however the specification lacks sufficient written description for these 112f limitations. Dependent claims fail to cure the deficiencies and thus are rejected for the same reason. Applicant is recommended to remove the limitations that invoke 112f claim interpretation in these claims and add a memory and a processor for claim 20 to avoid 101 software per se.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 9 recites “a feature parameter of the user plane data … the feature parameter of the user plane data”.  However, claim 1 also recites “a feature parameter of the user plane data”. Therefore it is unclear what “the feature parameter of the user plane data” in claim 9 refers to. For examining purposes, claim 9 is interpreted to be “the feature parameter of the user plane data … the feature parameter of the user plane data”.  

Claims 1-12 and 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitation “obtaining, by a user plane data processing network element, information … obtaining, by the user plane data processing network element, a feature parameter … sending, by the user plane data processing network element, the feature parameter … obtaining, by the user plane data processing element, a response result … obtaining, by the user plane data processing network element based on the response result, a service type …; processing, by the user plane data processing network element, the user plane data…; forwarding, by the user plane data processing network element, the user plane data … adding , by the user plane data processing network element, label information … adding, by the user plane data processing network element, scheduling priority information … performing, by the user plane data processing network element, charging statistics …; determining, by the user plane data processing network element, that a destination address …. Sending, by the user plane data processing network element, paging priority…; selecting, by the user plane data processing network element, information …; a data analytics apparatus, configured to send information … the user plane data processing apparatus, configured to: obtain a feature parameter … obtain a response result … obtain, based on the response result, a service type …” and other similar limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. After reviewing the specification there appears to be no corresponding sufficient hardware structure for “a user plane data processing apparatus/network element” and “a data analytics apparatus/network element”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant is recommended to remove the limitations that invoke 112f claim interpretation in these claims and add a memory and a processor for claim 20 to avoid 101 software per se. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Exemplary claim 1 is directed to a statutory category, a method. 
Step 2A: Prong 1: Claim 1 recites “A data analytics method, comprising: obtaining, by a user plane data processing network element, information about at least one feature set from a data analytics network element, wherein information about each feature set in the information about the at least one feature set corresponds to at least one service type or at least one execution rule; obtaining, by the user plane data processing network element, a feature parameter of user plane data based on the information about the at least one feature set; sending, by the user plane data processing network element, the feature parameter to the data analytics network element; obtaining, by the user plane data processing network element, a response result of the feature parameter from the data analytics network element; and obtaining, by the user plane data processing network element based on the response result, a service type associated with the user plane data or an execution rule associated with the user plane data”. The limitations regarding “obtaining”, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a user plane data processing network element”, the limitations of “obtaining” in the context of this claim encompasses a user manually analyze/process and obtain information in the mind and/or using a pen and paper. Thus, the claim limitations fall within the “Mental Processes” grouping of abstract idea--concepts performed in the human mind (including an observation, evaluation, judgement, opinion). Therefore, the claim recites an abstract idea.
Prong 2: Moreover, the additional elements individually or as a whole do not integrate the judicial exception into a practical application, for example an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Specifically, “a user plane data processing network element” and “data analytics network element” are just general-purpose computer components,  and thus it is just implementing an abstract idea on a generic computer and namely “apply it” (MPEP 2106.05(f)); “sending, by the user plane data processing network element” is mere adding insignificant extra-solution activity to the judicial exception (mere data gathering, selecting a particular data source or type of data to be manipulated, insignificant application) (MPEP 2106.05 (g)); “a user plane data processing network element”, “data analytics network element”, “service type”, and “execution rule” are generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05 (h)). In addition, the claimed solution is not directed to an improvement in the functioning of the computer itself or any other technology or technical field. In other words, the focus of the claims is not on an improvement in computer/network capabilities, but on certain independently abstract ideas that use computers as tools. The underlying invention can be performed by human beings and mental process. For example, a human network analyst can analyze received user-plane information, and obtain a feature set/parameter, service type, and execution rule for user-plane. Therefore the claimed invention is just implement a fundamental practice on computers and networks and thus the claimed invention not computer/network intrinsic, rather, a process that qualifies as an abstract idea for which computers/networks are invoked merely as a tool. Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
Step 2B: Further, the claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea when considered both individually and as a whole. Specifically, when considered individually, besides the additional elements, analyzed under 2A, directed to implementing an abstract idea on a generic computer and namely “apply it” (MPEP 2106.05(f)), adding 
Moreover, additional elements recited in claims 2-20 fail to integrate the judicial exception into a practical application or amount to significantly more as well. The additional elements include: 
 “processor”, “memory”, “data analytics apparatus”, “user plane data processing apparatus, “policy control network element”, “session management network element”, and “feature extraction unit” (claims 2, 5, 10, 13, and 20), which do not necessitate a conclusion that the claims amount to significantly more than the identified abstract idea because they are mere generic computer components and thus it is just implementing an abstract idea on a generic computer and namely “apply it” (MPEP 2106.05(f))
“forwarding … the user plane data”, “sending … paging priority” (claims 4-5 and 16-17) are just receiving or transmitting data over a network, which are mere judicial-recognized well-understood, routine, conventional activities; (MPEP 2106.05(d)(II)) obtaining information (e.g. execution rule, feature parameter, etc.) from a network element (claims 2, 7, 9-10, 13-14, and 19-20) are just storing and retrieving information in memory, which 
“selecting … information about part of the at least one feature set” (claims 7 and 19) are mere adding insignificant extra-solution activity to the judicial exception (mere data gathering, selecting a particular data source or type of data to be manipulated, insignificant application); (MPEP 2106.05 (g))
“scheduling priority”, “charging statistics”, “paging priority”, “IP 5 tuple”, “feature indexes”, “eigenvalues”, etc. (claims 4-5, 11-12, and 16-17) are generally linking the use of the judicial exception to a particular technological environment or field of use. (MPEP 2106.05 (h))
Therefore, claims 2-20 contain the same deficiencies as claim 1 above and are also rejected under 35 USC 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-10, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE (US 2019/0059067 A1).
	Per claims 1, 13, and 20, LEE teaches “A data analytics method, comprising: obtaining, by a user plane data processing network element, information about at least one feature set from a data analytics network element, (¶ [0389], ¶ [0008], the UPF device identifies the N4 session context to be modified based on an N4 session ID and updates parameters of the N4 session context based on a list of parameters sent from the SMF device; a user plane function (UPF) device) wherein information about each feature set in the information about the at least one feature set corresponds to at least one service type or at least one execution rule; (¶ [0295-0296], ¶ [0218], ¶ [0591], traffic detection and traffic forwarding rules provided from the SMF device … The UPF device supporting the UL CL may be controlled by the SMF device to support traffic measurement for charging, traffic replication for LI, and bit rate enforcement per PDU session AMBR; apply different paging strategies for different traffic or service types; If the SMF device selects the new UPF device to act as the intermediate UPF device for the PDU session, an N4 session establishment request message may be sent to the new UPF device, providing packet detection, data forwarding, enforcement and reporting rules to be installed on the intermediate UPF device) obtaining, by the user plane data processing network element, a feature parameter of user plane data based on the information about the at least one feature set; sending, by the user plane data processing network element, the feature parameter to the data analytics network element; (¶ [0389], ¶ [0221], ¶ [0636], the UPF device identifies the N4 session context to be modified based on an N4 session ID and updates parameters of the N4 session context based on a list of parameters sent from the SMF device. The UPF device responds with an N4 session modification response message including information that the UPF device needs to provide to the SMF device in response to the received control information; the UPF device may include the DSCP in a TOS (IPv4)/TC (IPv6) value from an IP header of the downlink data packet and an indication of a corresponding QoS flow in a data notification message sent to the SMF device; the UPF device may send a data notification (PDU session ID, priority) to the SMF device) obtaining, by the user plane data processing network element, a response result of the feature parameter from the data analytics network element; and obtaining, by the apply different paging strategies for different traffic or service types … the SMF device determines a paging policy indicator (PPI) based on information received from the UPF device … The SMF device configures the UPF device to put in different QoS flow traffic with different paging differentiation requirements and may indicate over N2 to the NG-RAN the paging policy indicator (PPI) for a QoS flow (QFI) of a PDU session; The UPF device supporting the UL CL may be controlled by the SMF device to support traffic measurement for charging, traffic replication for LI, and bit rate enforcement per PDU session AMBR; For QoS flows in the list of rejected QoS flows, the SMF device may instruct the UPF device to remove rules (e.g., packet detection rules etc.) that are associated with the QoS flows).

	Per claims 2 and 14, LEE further teaches “wherein the obtaining, by the user plane data processing network element based on the response result, a service type associated with the user plane data or an execution rule associated with the user plane data comprises: obtaining, by the user plane data processing network element based on the response result, the execution rule associated with the user plane data from a policy control network element; (¶ [0471], ¶ [0477], the SMF device may initiate a notification about new location information with respect to the PCF device (if subscribed) by performing a session management policy modification procedure. The PCF device may provide updated policies; the SMF device may instruct the UPF device to remove rules (e.g., packet detection rules etc.) that are associated with the QoS flows) or obtaining, by the user plane data processing network element based on the response result, the execution rule associated with the user plane data from the data analytics network element” (¶ [0218-0223], ¶ [0296], ¶ [0477], apply different paging strategies for different traffic or service types … the SMF device determines a paging policy indicator (PPI) based on information received from the UPF device … The SMF device configures the UPF device to put in different QoS flow traffic with different paging differentiation requirements and may indicate over N2 to the NG-RAN the paging policy indicator (PPI) for a QoS flow (QFI) of a PDU session; The UPF device supporting the UL CL may be controlled by the SMF device to support traffic measurement for charging, traffic replication for LI, and bit rate enforcement per PDU session AMBR; For QoS flows in the list of rejected QoS flows, the SMF device may instruct the UPF device to remove rules (e.g., packet detection rules etc.) that are associated with the QoS flows).

Per claims 3 and 15, LEE further teaches “wherein the method further comprises: processing, by the user plane data processing network element, the user plane data based on the service type associated with the user plane data or the execution rule associated with the user plane data” (¶ [0218-0223], ¶ [0296], ¶ [0477], apply different paging strategies for different traffic or service types … the SMF device determines a paging policy indicator (PPI) based on information received from the UPF device … The SMF device configures the UPF device to put in different QoS flow traffic with different paging differentiation requirements and may indicate over N2 to the NG-RAN the paging policy indicator (PPI) for a QoS flow (QFI) of a PDU session; The UPF device supporting the UL CL may be controlled by the SMF device to support traffic measurement for charging, traffic replication for LI, and bit rate enforcement per PDU session AMBR; For QoS flows in the list of rejected QoS flows, the SMF device may instruct the UPF device to remove rules (e.g., packet detection rules etc.) that are associated with the QoS flows).

Per claims 4 and 16, LEE further teaches “wherein the processing, by the user plane data processing network element, the user plane data based on the service type associated with the user plane data or the execution rule associated with the user plane data comprises at least one of: [Comment: see rejections for the independent claims.] forwarding, by the user plane data processing network element, the user plane data based on service priority information indicated in the execution rule associated with the user plane data; (¶ [0026], ¶ [0193], ¶ [0225], ¶ [0636], If the UPF device receives additional downlink data for a quality of service (QoS) flow of a PDU session with the same or lower priority than that of the PDU session, the UPF device that sends the data notification message to the SMF device may be configured to buffer the additional downlink data instead of sending a new data notification message; regulatory prioritized services, such as emergency services and MPS; The AMF device determines whether to include the paging priority in the paging message based on an ARP value in the message received from the SMF device for an IP packet waiting to be delivered in the UPF device; the UPF device may send a data notification (PDU session ID, priority) to the SMF device) adding, by the user plane data processing network element, label information of the service type to the user plane data based on the service type associated with the user plane data or the execution rule associated with the user plane data; (¶ [0636], ¶ [0223], the UPF device may send a data notification (PDU session ID, priority) to the SMF device; The SMF device configures the UPF device to put in different QoS flow traffic with different paging differentiation requirements) adding, by the user plane data processing network element, scheduling priority information to the user plane data based on the service type associated with the user plane data or the execution rule associated with the user plane data; (¶ [0026], ¶ [0193], ¶ [0225], ¶ [0636], If the UPF device receives additional downlink data for a quality of service (QoS) flow of a PDU session with the same or lower priority than that of the PDU session, the UPF device that sends the data notification message to the SMF device may be configured to buffer the additional downlink data instead of sending a new data notification message; regulatory prioritized services, such as emergency services and MPS; The AMF device determines whether to include the paging priority in the paging message based on an ARP value in the message received from the SMF device for an IP packet waiting to be delivered in the UPF device; the UPF device may send a data notification (PDU session ID, priority) to the SMF device) or performing, by the user plane data processing network element, charging statistics on the user plane data based on the service type associated with the user plane data or the execution rule associated with the user plane data” (¶ [0296], ¶ [0363], The UPF device supporting the UL CL may be controlled by the SMF device to support traffic measurement for charging; The SMF device may perform charging data collection and support of charging interfaces. The SMF device may perform control and coordination of the charging data collection at the UPF device).

Per claims 5 and 17, LEE further teaches “wherein the processing, by the user plane data processing network element, the user plane data based on the service type associated with the user When the UPF device is aware of arrival of some DL data for the UE; If a connection management state for a 3GPP access is a CM-IDLE state, the UE may be configured to initiate a data transmission and reception procedure associated with a service with the UPF device; apply different paging strategies for different traffic or service types … If the UE is in the CM IDLE state … the SMF device determines a paging policy indicator (PPI) based on information received from the UPF device … The paging priority is a feature that allows the AMF device to include an indication in a paging message sent to the NG-RAN that the UE may be paged with priority. The AMF device determines whether to include the paging priority in the paging message based on an ARP value in the message received from the SMF device for an IP packet waiting to be delivered in the UPF device; the UPF device may send a data notification (PDU session ID, priority) to the SMF device).

Per claims 6 and 18, LEE further teaches “wherein the response result comprises at least one of service type information associated with the user plane data or execution rule information associated with the user plane data” (¶ [0218-0223], ¶ [0296], ¶ [0477], apply different paging strategies for different traffic or service types … the SMF device determines a paging policy indicator (PPI) based on information received from the UPF device … The SMF device configures the UPF device to put in different QoS flow traffic with different paging differentiation requirements and may indicate over N2 to the NG-RAN the paging policy indicator (PPI) for a QoS flow (QFI) of a PDU session; The UPF device supporting the UL CL may be controlled by the SMF device to support traffic measurement for charging, traffic replication for LI, and bit rate enforcement per PDU session AMBR; For QoS flows in the list of rejected QoS flows, the SMF device may instruct the UPF device to remove rules (e.g., packet detection rules etc.) that are associated with the QoS flows).
the UPF device identifies the N4 session context to be modified based on an N4 session ID and updates parameters of the N4 session context based on a list of parameters sent from the SMF device. The UPF device responds with an N4 session modification response message including information that the UPF device needs to provide to the SMF device in response to the received control information; the UPF device may include the DSCP in a TOS (IPv4)/TC (IPv6) value from an IP header of the downlink data packet and an indication of a corresponding QoS flow in a data notification message sent to the SMF device; the UPF device may send a data notification (PDU session ID, priority) to the SMF device).

Per claim 9, LEE further teaches “wherein the method further comprises: obtaining, by the user plane data processing network element based on the information about the at least one feature set, information associated with the user plane data from another user plane data processing network element or a control plane network element; and wherein the obtaining, by the user plane data processing network element, a feature parameter of the user plane data based on the information about the at least one feature set comprises: obtaining, by the user plane data processing network element, the feature parameter of the user plane data based on the information about the at least one feature set and the information associated with the user plane data” (¶ [0098], ¶ [0016], an AMF device, within a control plane; there is provided a service request method performed by an old UPF device, the method including receiving an N4 session establishment request message from an SMF device when the SMF devices receives, from an AMF device, an Nsmf_PDUSession_UpdateSMContext request message that includes a PDU session ID and location information and an access type of a UE).

a user plane function (UPF) may be a software function, or may be installed or executed on each of multiple hardware modules; The above-described devices may be configured to act as one or more software modules in order to perform the operations of the above-described example embodiments; the UPF device identifies the N4 session context to be modified based on an N4 session ID and updates parameters of the N4 session context based on a list of parameters sent from the SMF device. The UPF device responds with an N4 session modification response message including information that the UPF device needs to provide to the SMF device in response to the received control information; the UPF device may include the DSCP in a TOS (IPv4)/TC (IPv6) value from an IP header of the downlink data packet and an indication of a corresponding QoS flow in a data notification message sent to the SMF device; the UPF device may send a data notification (PDU session ID, priority) to the SMF device)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2019/0059067 A1), in view of WANG (US 2019/0150219 A1).

In analogous teaching of network control, WANG teaches that user-plane parameters received and processed by UPF comprise IP 5 tuples (¶ [0147], ¶ [0069], ¶ [0104],The traffic detection rules sent to the UP-GW may be one or more forms of flow descriptors, IP 5 tuples, application ID(s) of the application to detect and/or packet markings, or the like … Examples of the UP-GW include a UPF; a User Plane Function (UPF); user plane gateways (UP-GW)).
Thus, given the teaching of WANG, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of user-plane parameters received and processed by UPF comprising IP 5 tuples of WANG into user-plane parameters of LEE, such that user-plane parameters received and processed by UPF would comprise IP 5 tuples. One of ordinary skill in the art would have been motivated to do so because WANG recognizes that it would have been advantageous for UPF to receive IP 5 tuples for detecting packet markings (¶ [0147], The traffic detection rules sent to the UP-GW may be one or more forms of flow descriptors, IP 5 tuples, application ID(s) of the application to detect and/or packet markings, or the like … Examples of the UP-GW include a UPF). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of user-plane parameters (IP 5 tuples) as taught by WANG into another known method of user-plane parameters as taught by LEE to yield predictable and reasonably successful results, especially given that LEE and WANG are in the same field of endeavor of UPF (KSR MPEP 2143).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2019/0059067 A1), in view of ANAND (US 2014/0179270 A1).
Per claim 11, LEE does not teach “wherein the information about the feature set is a set of feature indexes”.
ANAND teaches a parameter/feature set comprises a set of parameter/feature indexes (¶ [0057], ¶ [0018], ¶ [0051], the number of parameters that each index represents; set an index on the parameter; Implementation of the system 100 using multiple indexes and parameters can therefore assist in reducing the error while detecting an anomaly in a device). 
Thus, given the teaching of ANAND, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a feature set comprising a set of feature indexes of ANAND into a feature set of LEE, such that a feature set would comprise a set of feature indexes. One of ordinary skill in the art would have been motivated to do so because ANAND recognizes that it would have been advantageous to use multiple indexes and features to assist in reducing an error (¶ [0051], Implementation of the system 100 using multiple indexes and parameters can therefore assist in reducing the error while detecting an anomaly in a device). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a feature set (comprising a set of feature indexes) as taught by ANAND into another known method of a feature set as taught by LEE to yield predictable and reasonably successful results (KSR MPEP 2143).
.
Per claim 12, LEE does not teach “wherein the feature parameter is a set of eigenvalues”.
ANAND teaches a feature parameter being a set of eigenvalues (¶ [0053], The index I can be obtained from the one or more parameters 120 based on computation of a covariance matrix T of the parameters and computing eigenvectors and eigenvalues of the matrix T, wherein eigenvector with highest eigenvalue is the principle component (PC) and PC represents the index I).
Thus, given the teaching of ANAND, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a feature parameter being a set of eigenvalues of ANAND into a feature parameter of LEE, such that a feature parameter would be a set of eigenvalues. One of ordinary skill in the art would have been motivated to do so because ANAND recognizes that it would have been advantageous to use the highest eigenvalude to represent an index (¶ [0053], The index I can be obtained from the one or more parameters 120 based on computation of a covariance matrix T of the parameters and computing eigenvectors and eigenvalues of the matrix T, wherein eigenvector with highest eigenvalue is the principle component (PC) and PC represents the index I). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a feature parameter (a set of eigenvalues) as taught by ANAND into another known method of a feature parameter as taught by LEE to yield predictable and reasonably successful results (KSR MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
VELEV (US 2019/0174573 A1) discloses SMF (session management function) sending a set of session parameters to UPF (user plane function).
	LEE (US  2020/0084657 A1) discloses SMF (session management function) sending rules to UPF (user plane function).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANNAH S WANG/Primary Examiner, Art Unit 2456